Richard Wharton plaint. agst John Turner Marrin1 sometimes Master of a Catch. called the Bristoll Catch Defendt in an action of the case for that the sd Turner hath not according to the Obligation of his bill of Loading delivered sundry goods and two horses which hee received from Robert Tyrrell and the sd Wharton aboard his sd Catch at Boston in the month of Novembr 1670. the sd goods and horses being still witheld from them and theire order whereby the plaintiffe is damnified to the value of Seventy pounds Sterling or thereabouts, according to attachmt Dat. 11th July. 1676. . . . The Jury . . . founde for the plaintiffe damage thirty Seven pounds in mony & costs of Court allowed twenty Seven Shillings and Eight pence.
Execucion issued July. 29° 1676. [ 387 ]